Detailed Action
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	 The Terminal Disclaimer filed 7/22/22 has been entered.  In view of the Terminal Disclaimer, the double patenting rejection has been removed.

3.	The amendment filed 9/16/22 has been entered. 

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 30-31 been renumbered as 36-37.
Furthermore, claim 36 recites “The earphone according to claim 28,” but claim 28 has been cancelled.  This was a typographic error and claim 36 was intended to recite “The earphone according to claim 34” As a courtesy, it will be interpreted this way for purposes of examination, but appropriate correction is required. See also the attached Interview Summary.  Claim 37 recites “The earphone according to claim 29,” but claim 29 has been cancelled.  This was a typographic error and claim 36 was intended to recite “The earphone according to claim 34” As a courtesy, it will be interpreted this way for purposes of examination, but appropriate correction is required. See also the attached Interview Summary.  

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-26, 34, and 36, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al (US 2007/0255435) and Jessen et al (AU 2005337518).  

6.	Regarding claim 19, Cohen shows an earphone (for example, Figure 1, para 183) comprising: an ambient microphone configured to generate an ambient signal (para 9, 13, 57, Figure 1, 2A show the ambient companion microphone which is part of the earphone system and which generates an ambient signal); an ear canal microphone configured to measure acoustic signals within a user’s ear canal and generate an ear canal signal (para 54, 57, Figures 2A-B show the ear canal microphone which measures acoustic signals in the ear canal and generates a signal in response to that); a speaker (para 15, 57 show the speaker); a memory, where computer instructions are stored in the memory and a processor that is configured to execute the instructions to perform operations, wherein the processor is coupled to the memory (para 60-61 and Figure 4 show the memory and coupled processor), wherein the processor is coupled to the ambient microphone (para 60-61 and Figure 4 show the processor coupled to the ambient microphone), wherein the processor is coupled to the ear canal microphone (para 60-61 and Figure 4 show the processor coupled to the omni or directional ear canal microphone), wherein the processor is coupled to the speaker (para 60-61 and Figure 4 show the processor coupled to the speaker), wherein the processor is coupled to the memory (para 61 shows the processor coupled to the memory), and the operations comprising retrieving a user’s compensation filter from the memory (para 153-154 and 159-160 show the compensating filter algorithms), wherein the compensation filter is generated using a user’s relative audiogram in which the audiogram has been generated by the user interacting with a software on an audio playback system playing sounds through the earphone (para 158-160 show the audiogram procedure), wherein the audio playback system is wirelessly connected to the earphone (para 54, 96 show the wireless connection); receiving an audio signal, applying the compensation filter to the audio signal to generate a modified audio signal (again see para 153-154 and 158-160 which receive the audio signal, apply the filter, and generate the modified signal); and sending the modified audio signal to the speaker (para 154, 184-186 – the resulting signal is sent to the earphone speaker).  Cohen does not go into the details that the relative audiogram is generated using ear canal signals per se recorded during the user interacting with the software to generate the relative audiogram, but does show in para 160-161 using feedback from the ear canal microphones to fine tune settings and determine parameters.  Furthermore, Jessen does show generating a relative audiogram using ear canal signals recorded during the user interacting with the software to generate the relative audiogram (page 9 lines 6-22, page 19 line 3-29, page 20 line 22 - page 21 line 28 show ear canal signals are recorded and used as feedback in tandem with the user interacting with the computer application).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Cohen, because it would provide an efficient way to use microphone feedback to generate the audiogram. 

7.	Regarding claim 20, Cohen para 57, Figures 2A-B show the interaction element (a button).

8.	Regarding claim 21, an ear canal microphone (for example Cohen para 54, 57, 60, Figure 2A, 4 show the ear canal microphone)

9.	Regarding claim 22, the interaction element is a button (Cohen para 57, Figures 2A-B show it’s a button).

10.	Regarding claim 23, the operations further comprise sending a request to a server to send the audio signal to the processor (Cohen para 54, 96, 97, Figure 1 show sending the audio signal to the processor.  The laptop for example acts as a server managing the network).

11.	Regarding claim 24, the operations further comprise: receiving an ambient microphone signal (Cohen Figures 3A-B, 18, para 59, 62, 88 show a companion microphone receiving ambient signals).

12.	Regarding claim 25, the operations further comprise generating a voice command by analyzing the ambient microphone signal (Cohen Figure 29, para 199 show the voice command based on the ambient microphone signal).

13.	Regarding claim 26, the operations further comprise receiving an ear canal microphone signal (Cohen para 54, 57, Figures 2A-B show receiving the ear canal microphone signal).

14.	Regarding claim 34, the operations further comprise sending the voice command to a remote server (Cohen Figure 29, para 199 show the voice command routed to the phone and via the companion microphone.  The phone control processor or the laptop may be considered remote servers).

15.	Regarding claim 36, the operations further comprise receiving data from the remote server in response to the voice command (Cohen Figure 29, para 199 show receiving data from the phone based on the voice command phone call setup).

16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


17.	Claims 27, 35, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al (US 2007/0255435) and Jessen et al (AU 2005337518) and Mann (US 2004/0133066).
18.	Regarding claim 27, in addition to that mentioned for claim 26, although Cohen shows the ear canal microphone signal, nevertheless the voice command in para 199 is received from the companion microphone.  Thus Cohen (and Jessen) do not show explicitly show generating a voice command by analyzing the ear canal microphone signal, even though it may be an implicit capability in Cohen.  Mann however shows generating a voice command by analyzing the ear canal microphone signal (para 16, 47).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have this in Cohen, especially as modified by Jessen, because it would provide a convenient way to generate a voice command using the microphone already present in Cohen. 

19.	Regarding claim 35, in addition to that mentioned for claim 27, the operations further comprise sending the voice command to a remote server (para 16, 47 in Mann, as well as para 199 in Cohen show sending a voice command to a remote server).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to generate a voice command by analyzing the ear canal microphone signal and then send it to the remote server as done in Mann, in the system of Cohen especially as modified by Jessen, because it would provide a convenient way to generate and process a voice command using the microphone already present in Cohen.  

20.	Regarding claim 37, in addition to that mentioned for claim 29, the operations further comprise receiving data from the remote server in response to the voice command (para 16, 47 in Mann, as well as para 199 in Cohen).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to generate a voice command by analyzing the ear canal microphone signal and then receive data from the remote server in response to the voice command, as done in Mann, in the system of Cohen especially as modified by Jessen, because it would provide a convenient way to generate and process a voice command using the microphone already present in Cohen.  

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a) Pluvinage et al (US 7,181,297) shows a headphone system using audiogram compensation.
b) Braund (US 6,373,942) shows an earpiece device with voice command capability.
c) JP 3938322 shows using an ambient microphone and ear canal microphone in tandem to determine parameters.

22.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that Cohen does not show the newly amended feature that the relative audiogram is generated using ear canal signals recorded during the user interacting with the software to generate the relative audiogram, but Jessen is brought in to show this.  Note also though that Cohen does show an ear canal microphone as part of its system, in para 54, 57, Figures 2A-B as explained in the Action.  

23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/           Primary Examiner, Art Unit 2174